*385
Judgment reversed.

The motion for a new trial alleges, that the verdict is contrary to law and evidence, and that “ the alleged damages are too speculative, contingent, conjectural and remote to be recoverable.” Another alleged error is, that the court refused “ a verbal request ” to charge the jury that if the alleged injury was caused by a defect which was such as to deceive human judgment, the defendant would be excused and would not be liable for the injury sustained.
Defendant’s counsel requested the court to charge the jury, that if plaintiff’s estimate of the value of the horse and of the amount of the damage was based upon the idea that he hoped or expected to get a premium for the horse by putting him on a race-track, such damages would be too speculative and plaintiff could not recover. The court refused to give this charge as requested, but simply charged the jury in a general way that speculative damages could not be recovered, without explaining what was meant by speculative damages, qualifying the charge with the statement that the element of speculative damages was eliminated from the case by the ruling out of the testimony of plaintiff upon this subiect, and charging that plaintiff could recover the difference between the value of the horse before and after the injury, if entitled to recover at all; all of which is alleged as error on the part of the court, and defendant submits that this was an expression of opinion by the court on the evidence, which was calculated to influence the jury to render a verdict against the defendant.
DeLacy & Bishop, for plaintiff in error.
Herrman & Coffee, by brief, contra.